            Case 1:19-cr-00135-VEC Document 37 Filed 12/14/20 Page 1 of 4
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 12/14/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              : 19-CR-135 (VEC)
                 -against-                                    :
                                                              :     ORDER
 ORLANDO PERALTA,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 15, 2020, Mr. Peralta, pro se, filed a motion requesting home

confinement and compassionate release, Dkt. 26;

       WHEREAS the Court construed his motion as one seeking compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), Dkt. 31;

       WHEREAS the Government opposed Mr. Peralta’s request, arguing that he demonstrated

neither extraordinary and compelling circumstances justifying release nor that the section

3553(a) factors counseled granting his early release, Dkt. 28;

       WHEREAS this Court has broad discretion when deciding a motion pursuant to 18

U.S.C. § 3582(c), but must determine whether (i) extraordinary and compelling reasons exist to

grant such relief, and (ii) whether a sentence reduction would be consistent with the sentencing

factors set forth in 18 U.S.C. § 3553(a), see United States v. Brooker, 976 F.3d 228, 234–35 (2d

Cir. 2020);

       WHEREAS on November 12, 2020, the Court denied Mr. Peralta’s motion for

compassionate release, Dkt. 31;
           Case 1:19-cr-00135-VEC Document 37 Filed 12/14/20 Page 2 of 4




       WHEREAS the Court found that Mr. Peralta failed to demonstrate extraordinary and

compelling reasons supporting a reduction in his sentence, given that he is only 28 years old and

his only relevant medical condition is that he is overweight, Dkt. 31;

       WHEREAS the Court also found that granting Mr. Peralta early release would not be

consistent with the sentencing factors set forth in 18 U.S.C. § 3553(a) given his recent

disciplinary infractions and the eight months remaining on his 33-month sentence, Dkt. 31;

       WHEREAS on December 1, 2020, the Court received a Motion for Reconsideration of

the Court’s denial of his compassionate release motion, Dkt. 36; and

       WHEREAS Mr. Peralta’s motion is dated November 25, 2020, within 14 days after the

Court denied his motion for compassionate release, see Dkt. 36; see also Local Criminal Rule

49.1(d);

       IT IS HEREBY ORDERED that Mr. Peralta’s Motion for Reconsideration is DENIED.

Motions for reconsideration are not included in the Federal Rules of Criminal Procedure but are

allowed as a matter of practice. See, e.g., United States v. Dieter, 429 U.S. 6, 7–9 (1976); United

States v. Healy, 276 U.S. 75, 77–79 (1964). Borrowing from the civil context, the legal standard

governing motions for reconsideration “is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked.”

Analytical Survs., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)). See also Local Criminal Rule 49.1(d)

(requiring that a motion for reconsideration be accompanied by a “memorandum setting forth

concisely the matters or controlling decisions which counsel believes the Court has

overlooked”).




                                               2 of 4
          Case 1:19-cr-00135-VEC Document 37 Filed 12/14/20 Page 3 of 4




       In Mr. Peralta’s filing, he cites the presence of COVID-19 in USP Canaan, his elevated

risk from COVID-19 due to being overweight, his alleged rehabilitation, and a well-formulated

release plan. See Motion, Dkt. 36. Mr. Peralta fails to present any new evidence that was not

before the Court in considering his initial motion for compassionate release. The Court

expressly considered Mr. Peralta’s entire medical record, including his classification as

overweight or borderline obese based on his BMI, and his disciplinary record while incarcerated

when evaluating whether to grant his request for early release. See Order, Dkt. 31. Similarly,

while not expressly discussed in the Court’s order, Mr. Peralta’s release plan was included in his

July 15, 2020 letter requesting compassionate release and was assessed as part of the Court’s

consideration of his request. See Motion, Dkt. 26. Further, the Court expressly considered the

Second Circuit’s recent decision in United States v. Brooker, 976 F.3d 228 (2d Cir. 2020), stating

that it had “discretion to consider ‘the full slate of extraordinary and compelling reasons that an

imprisoned person might’ put forth in seeking a sentence reduction and is not bound by policy

statements or guidance articulated by the Sentencing Commission or BOP.” Order, Dkt. 31

(quoting Brooker, 976 F.3d at 237). Thus, Mr. Peralta has provided no new information or

controlling decisions warranting reconsideration of this Court’s decision.

       Mr. Peralta does, however, seem to assert one or two new arguments that, while having

no bearing on his motion for compassionate release, appear to represent an attempt to challenge

his original sentence. Citing United States v. O’Connor, 874 F.3d 1147 (10th Cir. 2017), Mr.

Peralta appears to argue that his Sentencing Guidelines range of 33 to 41 months should have

been 24 to 28 months, as Hobbs Act robbery “is not a Guideline crime of violence.” Motion at 2,

Dkt. 36. Mr. Peralta also includes a header “Peralta’s Accessorial Role,” although does not

elaborate on the significance of this statement. Id. at 3. To the extent Mr. Peralta seeks to




                                                3 of 4
         Case 1:19-cr-00135-VEC Document 37 Filed 12/14/20 Page 4 of 4




challenge his sentence, he must file a petition under 28 U.S.C. § 2255, assuming such a collateral

attack is not barred by his plea agreement with the Government.

       The Clerk of Court is respectfully requested to terminate the open motion at Dkt. 36 and

to mail a copy of this order to Mr. Peralta at: Orlando Peralta, Reg. 86222-054, USP Canaan,

P.O. Box 300, Waymart, PA 18472.


SO ORDERED.
                                                       _________________________________
Date: December 14, 2020                                      VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                              4 of 4
